Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 05/31/2022. Claims 1, 4, 8 and 14 have been amended. Thus, claims 1-20 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirobe et al (U.S Publication No. 20180174747 A1) in view of Hirakawa et al (U.S Publication No. 20190348203 A1).
Regarding claim 14, Hirobe discloses an electronic device comprising: 
a housing including an internal space (see fig. 2, abstract, paragraph [0064], and claim 1); 
a battery disposed in the housing and an antenna module comprising at least one coil disposed on the battery (which is a surface facing the inside of a housing of a portable wireless terminal of a plate, wherein a first coil 12 is arranged on one surface of the plate, a second magnetic body 21 has a plate with a rectangular ring shape, and a substrate 30 having a second coil 22 mounted thereon is arranged on one surface of the plate, see fig. 32, paragraphs [0061], [0191]); and in the surface of another member 40A, a surface 40A1 which faces a second magnetic body 21B, wherein the surface 40A1 is higher than a surface 40A2 which faces a first magnetic body 11B in the thickness direction of the coil (see fig. 30, paragraphs [0179]-[0180]).
Hirobe does not explicitly disclose wherein the antenna module includes a first region having a center portion and a second region corresponding to an edge of the antenna module, the first region and the second region are provided at different heights from the battery; the antenna module includes: a first wireless charging coil disposed on a surface of a base of the antenna module in the first region; a second wireless charging coil disposed on an other surface of the base; and a first NFC coil disposed outside the first wireless charging coil on a surface of the base in the second region.
Hirakawa discloses electronic devices having a combined coil module used for an antenna module (see abstract, paragraph [0001]) includes a first region having a center portion (Fig 1A: the part of the sheet 1 underlying the coil 3 as well as the left part of coil 2) and a second region corresponding to an edge of the antenna module (Fig 1A: the part of the sheet 1 underlying the right part of coil 2), the first region and the second region are provided at different heights from the battery (Fig 1A, paragraph [0037]); where the antenna module includes: a first wireless charging coil disposed on a surface of a base of the antenna module in the first region (Fig 1A: coil 3 on the upper layer 4, paragraph [0040]: “second planar coil 3 may be provided on ... the first surface ...of substrate 5,” paragraph [0039]: “second planar coil 3 that performs contactless electric power transmission"); a second wireless charging coil disposed on an other surface of the base (Fig 1A: coil 3 on the lower layer 4, paragraph [0040]: “second planar coil 3 may be provided on ... the second surface of substrate 5,” paragraph [0039]: “second planar coil 3 that performs contactless electric power transmission"); and a first NFC coil disposed outside the first wireless charging coil on a surface of the base in the second region (paragraph [0040]: “first planar coil 2 is provided on both the surfaces of the substrate 5”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the electronic device as taught by Hirobe with the electronic device as taught by Hirakawa having a combined coil module used for an antenna module in order to provide a combined coil module and a magnetic sheet in which the modularization and miniaturization of the radio communication coil and the contactless charging coil using the magnetic sheet made of the one kind of the magnetic material can simplify a combined coil module manufacturing process, and achieve cost reduction of the combined coil module (see paragraph [0025] by Hirakawa).
Thus, cost reduction of the combined coil module can be achieved. Further both the communication efficiency of the radio communication and the electric power transmission efficiency of the contactless charging can be improved in the magnetic sheet made of the one kind of the magnetic material (see paragraph [0009] by Hirakawa).
Regarding claim 15, Hirobe in view of Hirakawa discloses the electronic device of claim 14, wherein the antenna module includes a first shield layer in contact with the second wireless charging coil in the first region and a second shield layer in contact with the first shield layer, and the first shield layer and the second shield layer each include at least two pieces (Fig 1A: magnetic sheet 1, Figs 6, 7: different thickness for the section of the sheet 1 underlying the coil 2 and coil 3 paragraph [0057], paragraph [0060]: "decreasing the thickness of the magnetic sheet constituting the first magnetic path formation portion compared with the thickness of the magnetic sheet constituting the second magnetic path formation portion,” paragraph [0063]: “in magnetic sheet 1 made of the one kind of the magnetic material, the difference in the permeability can be generated between the portion placed on the NFC antenna and the portion placed on the contactless charging coil;” a thickness of the first region is disclosed by the thickness of the part of the first region under the coil 3 and a thickness of the second region is disclosed by the thickness of the part under the right part of coil 2 by Hirakawa).
Regarding claim 16, Hirobe in view of Hirakawa discloses the electronic device of claim 15, wherein the antenna module includes a first boundary separating the first region and the second region, and a second boundary facing the first boundary, the first shield layer includes a first extension extending from the first boundary and a second extension extending from the second boundary, and the second shield layer includes a third extension extending from the second boundary (see paragraph [0120], [0123], and [0162] by Hirobe).
Regarding claim 17, Hirobe in view of Hirakawa discloses the electronic device of claim 16, wherein the antenna module includes a second NFC coil disposed outside a portion of the second wireless charging coil and disposed between the second extension and the base (Fig 1A: coil 2 on the lower layer, Fig 1B: coil 2 surrounds coil 3 paragraph [0040]: "first planar coil 2 is provided in the second surface of the substrate so as to surround second planar coil 3," paragraph [0034]: “first planar coil 2 conducts the near field radio communication by electromagnetic induction" by Hirakawa).
Regarding claim 18, Hirobe in view of Hirakawa discloses all the limitations of the electronic device of claim 14, except for specifying that wherein an area of the first wireless charging coil is greater than an area of the second wireless charging coil.
However, Hirobe further discloses wherein a first magnetic body 11 has a relative permeability µr1 of, for example, 200 to 2000 and a second magnetic body 21 has a relative permeability µr2 of, for example, 10 to 300 (see paragraphs [0061]-[0062]); and Hirakawa further discloses (paragraph 35: " second planar coil 3... a copper foil having a line width of about 800 µm and a thickness of about 60 µm," paragraph 37: “there is no particular limitation on a material, a height, and a width of a conductor constituting each of first planar coil 2 and second planar coil 3...the thicknesses of first planar coil 2 and second planar coil 3 may range from about 70 µm to about 80 µm "). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the electronic device as taught by Hirobe in view of Hirakawa having wherein an area of the first wireless charging coil is greater than an area of the second wireless charging coil, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 19, Hirobe in view of Hirakawa discloses the electronic device of claim 14, wherein the antenna includes an NFC coil shield sheet disposed on a surface of the base in the second region (see paragraph [0063] and [0076] by Hirakawa).
Regarding claim 20, Hirobe in view of Hirakawa discloses the electronic device of claim 15, wherein the first shield layer includes a material capable of performing electromagnetic action in a band of 100Khz 15Mhz, and the second shield layer includes a material capable of performing electromagnetic action in a band of 10Khz ~ 200Khz (see paragraph [0061]-[0062] by Hirobe).
Response to Arguments
Applicant’s arguments, see pages 6-7 of the Remarks, filed on 05/31/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
However, applicant's arguments regarding claim 14-20 have been fully considered but they are not persuasive.
In response to applicant’s arguments on page 7 of the Remarks, particularly that “the antenna module would be at a uniform height from the battery in view of the flat bottom surface of Hirakawa et al.’s antenna module and thus would not include first and second regions provided at different heights, as claimed.” The examiner respectfully disagrees with applicant’s arguments.
The applicant is advised that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the interferences which one skilled in the art would reasonably be expected to draw
therefrom. In re Preda, 159 USPQ 342 (CCPA 1968). In this case, the examiner submits
that “Hirakawa discloses electronic devices having a combined coil module used for an antenna module (see abstract, paragraph [0001]) includes a first region having a center portion (Fig 1A: the part of the sheet 1 underlying the coil 3 as well as the left part of coil 2) and a second region corresponding to an edge of the antenna module (Fig 1A: the part of the sheet 1 underlying the right part of coil 2), the first region and the second region are provided at different heights from the battery (Fig 1A, paragraph [0037]); where the antenna module includes: a first wireless charging coil disposed on a surface of a base of the antenna module in the first region (Fig 1A: coil 3 on the upper layer 4, paragraph [0040]: “second planar coil 3 may be provided on ... the first surface ...of substrate 5,” paragraph [0039]: “second planar coil 3 that performs contactless electric power transmission"); a second wireless charging coil disposed on an other surface of the base (Fig 1A: coil 3 on the lower layer 4, paragraph [0040]: “second planar coil 3 may be provided on ... the second surface of substrate 5,” paragraph [0039]: “second planar coil 3 that performs contactless electric power transmission"); and a first NFC coil disposed outside the first wireless charging coil on a surface of the base in the second region (paragraph [0040]: “first planar coil 2 is provided on both the surfaces of the substrate 5”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the electronic device as taught by Hirobe with the electronic device as taught by Hirakawa having a combined coil module used for an antenna module in order to provide a combined coil module and a magnetic sheet in which the modularization and miniaturization of the radio communication coil and the contactless charging coil using the magnetic sheet made of the one kind of the magnetic material can simplify a combined coil module manufacturing process, and achieve cost reduction of the combined coil module (see paragraph [0025] by Hirakawa).”
	Applicant is reminded that during patent examination, the pending claims
must be "given the broadest reasonable interpretation consistent with the specification."
In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). Further, the
claims are interpreted in light of the specification; limitations from the specification are
not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). 
	Applicant is also reminded that claims in a pending application should be given
their broadest reasonable interpretation. In re Pearson, 181 USPQ 641, 645 (CCPA
1974). Things clearly shown in reference patent drawing qualify as prior art features,
even though unexplained by the specification. In re Mraz, 173 USPQ 25, 645 (CCPA
1972).
For the reason as stated above, the examiner still maintains the rejections and makes this office action as final.
Allowable Subject Matter
Claims 1-13 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        08/26/2022